Citation Nr: 0217513	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  02-13 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right leg 
disability, to include synovitis of the right knee.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.

3.  Entitlement to service connection for low back 
disability, claimed as sciatica.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran had active service from May 1953 to April 
1955.

In February 1999, the veteran filed a claim of entitlement 
to service connection (VA Form 21-526) for a right leg 
disability and hearing loss, both of which he attributed 
to his military service decades earlier.  His claims were 
denied in a September 1999 decision of  the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (the RO).  The veteran was informed of the rating 
decision via a letter from the RO dated September 15, 
1999.  The veteran did not express disagreement with that 
decision.

In August 2000, the veteran filed another VA Form 21-526 
in which he again requested service connection for a right 
leg disability and hearing loss.  In addition, he 
requested service connection for a low back disability.  
In a May 2001 decision, the RO denied the veteran's 
claims.  This appeal followed.  


FINDINGS OF FACT

1.  The veteran's claims of entitlement to service 
connection for right leg injury and hearing loss were 
denied by the rating decision dated in September 1999, and 
the veteran did not timely appeal.  

2.  Evidence which is not cumulative or redundant of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
right knee disability, to include synovitis, and for 
hearing loss has not been received since the September 
1999 denial.

3.  Medical and other evidence of record indicates that a 
low back disability was not shown until many years after 
service discharge and is unrelated to service.

CONCLUSIONS OF LAW

1.  The September 1999 rating decision which denied the 
veteran's claims of entitlement to service connection for 
right leg disability, to include synovitis, and for 
hearing loss is final.  The veteran has not submitted new 
and material evidence to reopen his claim for service 
connection for right leg injury and for hearing loss.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2001).

2.  A low back disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a right leg disability, to include synovitis of the right 
knee; hearing loss and a low back disability.

As a preliminary matter, the veteran's service medical 
records are not in his file and are presumed to have been 
destroyed by a July 1973 fire at the National Personnel 
Records Center in St. Louis, Missouri (the NPRC).  The 
United States Court of Appeals for Veterans Claims (the 
Court) has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The 
Board's analysis will be undertaken with this heightened 
duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran. See Russo v. Brown, 9 Vet. App. 46 (1996).

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then address the issues, providing 
relevant VA law and regulations, a factual background, an 
analysis of the claim and a decision.

Generally applicable law and regulations

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). 
The VCAA applies to all pending claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of relevant evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  The VCAA also requires VA to assist 
a claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 
5103, 5103A.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues before the Board all arise from claims 
filed before November 9, 2000.  The regulatory amendments 
became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  In this case, the VCAA and its 
implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA alters the legal landscape in three distinct 
ways:  standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context 
of the circumstances presented in this case.  

(i.)  Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Before the enactment of the VCAA eliminated the well-
grounded claim requirement, the RO denied the some of the 
issues on appeal as not being well grounded.  However, the 
August 2002 Statement of the Case acknowledged the 
enactment of the VCAA and addressed the issues on appeal 
without regard to well groundedness.  

(ii.)  Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001)].  As part of the notice, 
VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA]. 

The Board believes that with respect to the issue 
involving the matter of the submission of new and material 
evidence, although VA's duty to assist appears to be 
circumscribed, the notice provisions of the VCAA are 
applicable.  The Board notes that the Court has recently 
held that 38 U.S.C.A. § 5103(a), as amended by the VCAA, 
and 38 C.F.R. § 3.159(b), as amended, which pertain to 
VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).       

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the 
VCAA have been satisfied with respect to each of the 
issues on appeal.  The Board observes that the veteran was 
informed in the August 2002 Statement of the Case of the 
relevant law and regulations and the types of evidence 
that could be submitted by him in support of his claims.  
Additionally, a letter was sent by VA to the veteran in 
May 2001, with a copy to his representative, in which the 
veteran was specifically informed as to what evidence he 
needed to submit to substantiate a claim for service 
connection for each of the issues on appeal.  He was 
informed that to establish entitlement for service 
connected compensation benefits, the evidence must show 
(1) an injury in service or a disease that began in or was 
made worse during service or an event in service causing 
injury or disease; (2) a current physical disability; and 
(3) a relationship between the current disability and an 
injury, disease or event in service.  

Crucially, the veteran was further informed by the RO 
in May 2001 what evidence he was required to provide 
and what evidence VA would attempt to obtain on his 
behalf.  The letter specifically referenced the VCAA 
and explained that VA would obtain government records 
and would make reasonable efforts to help him get other 
relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible 
for providing sufficient information to VA to identify 
the custodian of any records.  Further, he was advised 
that it remained his responsibility to ensure that VA 
received the relevant nongovernmental records.  The 
veteran was given 60 days from the date of the letter 
to respond.  Additional medical evidence was 
subsequently added to the file.  

Based on the information provided to the veteran and 
his representative, specifically the May 2001 letter, 
the Board finds that VA's statutory duty to notify has 
been fully satisfied.

(iii.)  Duty to assist

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.   
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As noted above, the veteran's service medical records are 
unavailable, apparently having been destroyed by fire at 
the NPRC.  The RO sent the veteran a letter in March 1999, 
informing him of this fact and requesting him to send any 
of his service medical records which he may have had in 
his possession.  The veteran was also provided with a 
National Archive Form 13055 to enable the RO to search for 
the veteran's records from alternate sources.  The veteran 
did not send in any records, nor did he complete the Form 
13055.  The veteran was again informed of the fact that 
his service medical records were missing in the August 
2002 statement of the case.  It appears that any further 
attempt to locate the missing records would be fruitless.   

As will be discussed in greater detail below, the first 
two issues involve the matter of whether previously denied 
claims may be reopened.  Under such circumstances, VA's 
duty to assist the veteran in the development of his claim 
is not triggered until the claim is reopened.  See 
38 U.S.C.A. § 5103A.

With respect to the back disability, the Board has 
considered whether a remand of this case is necessary in 
order to provide the veteran with a current VA examination 
of the low back.  However, the Board believes that 
remanding that issue for a low back examination is not 
necessary under the VCAA.  Since there is post-service 
evidence on file of a low back disability, no examination 
is required to determine the current condition of his low 
back.  

The question then becomes whether a remand is needed for a 
medical nexus opinion.  In this case, it was not until 
many years after service discharge that low back 
disability is shown.  In the absence of any medically 
identified disease for many years after service, there is 
an insufficient basis to trigger VA's statutory duty to 
assist the veteran by furnishing a nexus opinion.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  In May 
2001, the Board invited the submission of additional 
evidence and argument, and additional VA records were 
added to the file.  The veteran has not pointed to any 
pertinent evidence which exists and which has not been 
associated with his VA claims folder.

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that to the 
extent required the issues of whether new and material 
evidence has been submitted with respect to service 
connection for right knee disability and for hearing loss 
have been developed in conformity with the spirit of the 
VCAA.  Further, the development of the other issue has 
been consistent with the provisions of law.  Accordingly, 
the Board will proceed to a decision as to the issues on 
appeal. 

Service connection - in general

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 1991 and Supp. 
2002); 38 C.F.R. § 3.303(a) (2002).

Service connection may be also granted for any disease 
first diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).




1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
right knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

The Board will address these claims simultaneously, since 
they involve the application of the same law to similar 
facts.

Relevant law and regulations

Finality/new and material evidence

In general, RO decisions which are unappealed become 
final.  See 38 U.S.C.A.  § 7105 (West 1991); 38 C.F.R. § 
20.1103 (2002).  A final decision cannot be reopened 
unless new and material evidence is presented.  Pursuant 
to 38 U.S.C.A. § 5108 (West 1991), VA must reopen a 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.   "If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, [VA] shall 
reopen the claim and review the former disposition of the 
claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  See also Knightly v. Brown, 6 Vet. App. 200 
(1994). 

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  First, the 
adjudicator must determine whether the evidence added to 
the record since the last final decision is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must 
evaluate the merits of the claim in light of all the 
evidence, both new and old, after ensuring that the VA's 
statutory duty to assist the appellant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 1991); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be 
codified at 38 C.F.R. § 3.156(a)].  Because the veteran 
filed his request to reopen his claims prior to that date, 
the earlier version of the law remains applicable in this 
case.
According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  Only evidence presented 
since the last final denial on any basis (either upon the 
merits of the case, or upon a previous adjudication that 
no new and material evidence had been presented), will be 
evaluated in the context of the entire record.  See Evans 
v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
Court has further held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet. App. 216 
(1994).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Factual background

The "old" evidence

As note above, the veteran's service medical records are 
missing.  There is no pertinent medical evidence for 
decades after the veteran left military service in 1955.

A claim for service connection for hearing loss, which the 
veteran stated began in 1953, and for right leg pain, 
beginning in 1954, was received by VA in February 1999.  

Private outpatient records dated in December 1998 and 
January 1999 reveal complaints of aching from the right 
knee up to the hip; it was noted that the veteran's ears 
were normal. 

The September 1999 RO rating decision

The September 1999 rating decision denied entitlement to 
service connection for right leg injury and for hearing 
loss because there was no evidence on file that the 
veteran had either a right leg disability or hearing loss 
due to service.  The RO additionally noted that there was 
no evidence of hearing loss at all.  

The additional evidence

Evidence received since September 1999 consists of private 
treatment records from October 1996 to August 2000, VA 
treatment records from October 1999 to August 2002, and 
statements by and on behalf of the veteran.  

The private treatment records reveal complaints of right 
hip and leg pain beginning in November 1998.  Internal 
derangement of the right knee with right leg sciatica was 
diagnosed beginning in January 1999.  There is no notation 
of hearing loss.

The VA outpatient records contain a diagnosis of hearing 
loss; those records do not reveal treatment for the right 
knee.

Analysis

Although the RO has characterized the first two issues on 
appeal as claims of entitlement to service connection for a 
right leg disability, specifically right knee synovitis, and 
hearing loss, the Board finds that it must first address the 
preliminary matter of whether new and material evidence has 
been submitted to reopen the claim before it can address the 
actual merits of the claim.  The law is clear that "the 
Board does not have jurisdiction to consider a claim which 
it previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  See also Butler v. Brown, 9 Vet. App. 
167, 171 (1996).

In reaching this conclusion, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384 (1993).  
Based on Bernard, the Board must determine whether the 
veteran has been prejudiced by the RO's adjudication of the 
issues of entitlement to right knee disability and hearing 
loss on a de novo basis rather than as new and material 
claims.  In this case, by treating the issues on a de novo 
basis, the RO provided the claims with more consideration 
than they were due.  Cf. Edenfield v. Brown, 8 Vet. App. 384 
(1995).  Thus, the Board believes that the veteran was not 
prejudiced by RO adjudication of these issues on a de novo 
basis.

As indicated in the Introduction, the veteran's original 
claim of entitlement to service connection for right leg 
disability and for hearing loss was denied in a September 
1999 RO rating decision, which was not appealed within the 
applicable one-year time period.  Thus, that decision became 
final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104, 20.200, 20.201, 20.202, 20.302, 20.1103 (2002).  

The Board observes in this connection that it has reviewed 
the record and can identify no communication from the 
veteran indicating disagreement with the 
September 1999 rating decision.  Although the veteran filed 
another VA Form 21-526 in August 2000, within one year after 
the September 1999 denial, there is nothing contained in 
that form which mentions the previous denial, much less 
expresses disagreement with it.  Indeed, by its own terms 
the form signed by the veteran constituted a separate claim 
for VA benefits, not a notice of disagreement under 
38 U.S.C.A. § 7105 and 38 C.F.R. § 20.201.  Although the 
Board is required to liberally interpret communications from 
veterans, see EF v. Derwinski, 1 Vet. App. 324, 326 (1991), 
there is nothing in the August 2000 VA Form 21-526 which can 
be interpreted as an expression of disagreement with the 
September 1999 RO denial of service connection for a left 
leg disability and hearing loss.  That decision was not 
mentioned.  

In short, the veteran's claims of entitlement to service 
connection for right leg disability and hearing loss were 
denied in a September 1999 RO rating decision.  The veteran 
was notified of that decision by letter later in September 
1999.  He did not appeal that decision.  Because the veteran 
did not appeal that decision within the requisite time, it 
became final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2002).  In order for the 
veteran's two claim to be reopened, new and material 
evidence must be of record.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).  The Board observes that 
there must be new and material evidence as to any aspect of 
the veteran's claim which was lacking at the time of the 
last final denial in order to reopen the claim.  See Evans 
v. Brown, 9 Vet. App. 273 (1996).

The hearing loss claim was denied in September 1999 in part 
because there was no evidence of the claimed disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Medical evidence received by VA since September 
1999 include a diagnosis of hearing loss, as well as a more 
specific diagnosis of right leg disability.

Most crucial to the Board's inquiry, however, the denials of 
the veteran's claims in September 1999 were based on the 
absence of nexus evidence linking any current disability to 
the veteran's military service many decades earlier.  The 
evidence received by VA since September 1999 is not relevant 
and probative with respect to the crucial matter of a nexus 
between the veteran's current right knee and/or hearing 
disabilities and service.  See Hickson, supra; see also 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability].  

None of the medical evidence submitted since September 1999 
serves to establish, or even suggest, that there may be a 
connection between the veteran's current right leg 
disability and/or hearing loss and his military service.  
Consequently, because there is no medical evidence that the 
veteran's current right knee disability or hearing loss is 
etiologically related to service, the new evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  

With respect to the veteran's statements received after 
September 1999, to the extent that the veteran contends that 
his problems began during service and/or there is a 
relationship between service and the claimed disabilities, 
this is essentially repetitive of statements he previously 
made.  As such, these statements are not new.  
Further, the Board notes that lay statements cannot be used 
to establish a nexus between a current disability and 
service.  It is now well-established that a layperson 
without medical training is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
In Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation cannot suffice 
to reopen a claim under 38 U.S.C. 5108."  The veteran's 
statements are therefore also not material.  

In short, the veteran has not submitted competent medical 
evidence which serves to link either his current right knee 
disability or his hearing loss to service.  The recently 
submitted evidence not being new and material, the claims of 
service connection for right knee disability and for hearing 
loss are not reopened and the benefits sought on appeal 
remain denied.

3.  Entitlement to service connection for low back 
disability, claimed as sciatica.

Factual background

There are no pertinent medical records for many decades 
after the veteran's military service.  He filed a claim in 
August 2000 that included entitlement to service 
connection for low back disability since 1954. 

Private treatment records from October 1996 to August 2000 
reveal that X-rays of the lumbar spine in December 1998 
showed moderate to advanced degenerative joint disease, 
especially from L4-S1; right leg sciatica was also noted.  

VA outpatient records from October 1999 to August 2002 
reveal complaints of low back pain with possible sciatica 
on the right beginning in August 2000.

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection has been explained above and this will not be 
repeated.

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2002).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (2002); 
see also Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).

Analysis

Applying the Hickson analysis, there is evidence of a 
current disability in the form of medical records 
identifying degenerative joint disease of the lower back 
with right leg sciatica.  There is also evidence of an in-
service injury, in the form of the veteran's rather cryptic 
statement, contained in his August 2000 claim, "my lower 
back summer 1954".  For the purpose of this decision, the 
Board finds that Hickson elements (1) and (2) have been 
satisfied.   

With respect to Hickson element (3), medical nexus, while it 
is unfortunate that the veteran's service medical records 
are unavailable, there still must be proof that a disability 
that began in service is etiologically related to service to 
warrant service connection.  There is no medical evidence to 
the effect that the veteran's low back disability, which was 
initially shown in 1998, over 43 years after service 
discharge, is causally related to his military service.  As 
previously noted, the veteran's statements that his low back 
disability began in service, without supporting medical 
evidence, are insufficient to warrant service connection for 
a claimed disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

The Board is, of course aware of the "continuity of 
symptomatology" provision which is contained in 38 C.F.R. § 
3.303(b) (2002) [when the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim].  In this case, 
however, the veteran has not expressly stated that he had a 
back problem continuously after service, a period of well 
over four decades, and there are no medical treatment 
records documenting back problems for virtually the entire 
period.  Such supporting medical evidence is required in the 
circumstances presented in this case.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to 
which a lay person's observation is competent].  Such 
evidence is lacking in this case. The veteran as a lay 
person is not competent to attribute his current 
symptomatology to service.  See Espiritu, supra.  The Board 
concludes that, in this veteran's case, the presence of a 
chronic low back condition continually since service has not 
been demonstrated by competent and probative medical 
evidence. 

Consequently, the Board concludes that one of the essential 
elements of Hickson, medical nexus, has not been shown.  The 
veteran's claim fails for that reason.

As a final comment, although it should be evident from the 
Board's discussion above, service connection is not 
warranted on a presumptive basis under 38 C.F.R. §§ 3.307 
and 3.307 because arthritis was not demonstrated within one 
year after the veteran left service in 1955.

In summary, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for low back disability, claimed as sciatica.  
The benefit sought on appeal is accordingly denied.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for right knee disability, 
including synovitis, not having been submitted, the claim is 
not reopened and the benefit sought on appeal remains 
denied.

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for hearing loss not 
having been submitted, the claim is not reopened and the 
benefit sought on appeal remains denied.


Service connection for low back disability, claimed as 
sciatica, is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

